UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015 – May 31, 2016 Item 1: Reports to Shareholders Semiannual Report | May 31, 2016 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 32 California Long-Term Tax-Exempt Fund. 134 About Your Fund’s Expenses. 172 Trustees Approve Advisory Arrangements. 174 Glossary. 175 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2016 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.25% 0.51% 0.04% 0.00% 0.04% California Tax-Exempt Money Market Funds Average 0.02 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.25% 2.55% 1.34% 1.78% 3.12% Admiral™ Shares 1.33 2.71 1.38 1.78 3.16 Barclays Municipal California Intermediate Bond Index 2.53 California Intermediate Municipal Debt Funds Average 2.55 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 1.65% 3.36% 1.74% 2.56% 4.30% Admiral Shares 1.73 3.53 1.78 2.56 4.34 Barclays CA Municipal Bond Index 3.44 California Municipal Debt Funds Average 4.14 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market advanced in each of the six months ended May 31, 2016, to return more than 3% for the period. California’s tax-exempt bond market returned about the same. In this favorable environment, Vanguard California Intermediate-Term Tax-Exempt Fund returned more than 3% and Vanguard California Long-Term Tax-Exempt Fund returned more than 4%. Price appreciation accounted for more than half of each fund’s result. Both funds outperformed their benchmark indexes and the average return of their peers. As bond prices and yields move in opposite directions, the 30-day SEC yield for Investor Shares of the Intermediate-Term Fund dropped from 1.57% at the end of November to 1.25% at the end of May. Longer-term yields fell even more, from 2.13% to 1.65% for Investor Shares of the Long-Term Fund, adding more heft to its price gains. At the other end of the maturity spectrum, short-term municipal yields rose—but with a lag—after the Federal Reserve raised its interest rate target in December. Vanguard California Tax-Exempt Money Market Fund’s month-end yield remained at 0.01% from November through February before rising by the end of the period to 0.25%—a level not seen since 2009. The fund’s six-month return inched up to 0.04%; its peer average was 0.02%. 2 Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, neither the Intermediate-Term Fund nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Before moving on to the markets, here’s a brief update on money market reforms. As we’ve mentioned before, the Securities and Exchange Commission adopted core reforms that will take effect in October. Their impact on your fund will be minimal. Vanguard plans to designate all of our tax-exempt money market funds, including California’s, as retail funds, and they will continue to seek to maintain a stable share price of $1. Bonds enjoyed a strong ride after some early weakness The broad U.S. taxable bond market returned about 3% for the half year, behind the broad tax-exempt market. After dipping in December, taxable bonds climbed. The yield of the 10-year U.S. Treasury note closed at 1.85% at the end of May, down from 2.22% six months earlier. Market Barometer Total Returns Periods Ended May 31, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.12% 2.99% 3.33% Barclays Municipal Bond Index (Broad tax-exempt market) 3.42 5.87 5.07 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.12 0.05 Stocks Russell 1000 Index (Large-caps) 1.64% 0.78% 11.44% Russell 2000 Index (Small-caps) -2.86 -5.97 7.86 Russell 3000 Index (Broad U.S. market) 1.29 0.22 11.15 FTSE All-World ex US Index (International) -1.14 -10.87 0.52 CPI Consumer Price Index 1.22% 1.02% 1.23% 3 The period began with the Fed’s long-anticipated but small increase in short-term interest rates. Through the succeeding months, mixed signals from Fed officials—as well as from global economic data—created uncertainty about when the next increase might occur. Money market funds and savings accounts produced limited returns as the Fed’s target rate of 0.25%–0.5% remained historically low, despite December’s quarter-percentage-point rise. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned more than 9%. In a reversal from the trend of recent years, many foreign currencies strengthened against the dollar, boosting international bond returns for U.S. investors. Even without this currency benefit, international bond returns were solidly positive. In a tale of two halves, stocks fell and then rose U.S. stocks advanced about 1% for the six months. Equities retreated over the first three months before rebounding, partly as a sharp recovery in oil prices seemed to alleviate fears of a global economic slowdown. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.07% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.75 California Long-Term Tax-Exempt Fund 0.20 0.12 0.94 The fund expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2016, the funds’ annualized expense ratios were: for the California Tax-Exempt Money Market Fund, 0.10%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 International stocks fared worse than their U.S. counterparts, returning about –1%. Emerging-market stocks rose a bit, while stocks from the developed markets of Europe and the Pacific region declined. European stocks lagged amid investor anxiety in the lead-up to the United Kingdom’s June vote on whether to remain in the European Union. The potential upside of rising rates Bond fund investors may wonder about the effect of rising interest rates on bond prices— even though the Federal Reserve has raised rates more slowly than anticipated. Initially, as interest rates go up, the market value of bonds in a portfolio will decline, bringing their yields closer to those of newer issues. However, the opportunity to reinvest cash flow into higher-yielding bonds over time can benefit investors who can wait. Consider a hypothetical example of an intermediate-term investment-grade taxable bond fund yielding 2.25%. Assume rates rise by a quarter of a percentage point every January and July from 2016 through 2019, ending at 4.25%. Although the cumulative total return would decline initially, by mid-2023, it would be higher than if rates hadn’t changed. The bond math would be similar for municipal bonds. Of course, the pace and magnitude of rate increases would affect the time until breakeven. The silver lining of higher yields Cumulative rate of return Notes: This hypothetical example shows the impact on a generic, taxable intermediate-term bond fund if the Federal Reserve raised short-term interest rates by a quarter of a percentage point every January and July from 2016 through 2019. Intermediate-term rates are assumed to rise by the same amount. The bond fund has a duration of 5.5 years. (Duration is a measure of the sensitivity of bond—and bond mutual fund—prices to interest rate movements.) Source: Vanguard. 5 The quest for yield boosted returns of longer-dated bonds Through May, the broad municipal bond market posted 11 consecutive monthly gains. This strong performance reflected some factors shared with taxable bonds and some factors specific to the tax-exempt market. Investors often turn to the relative safety of higher-quality bonds during periods of uncertainty and stock market distress. This was especially evident in January, when many U.S. and international stock markets fell into or near bear market territory, in part because of concerns about the pace of global growth. (A decline of 20% or more lasting at least two months generally qualifies as a bear market for stocks.) The broad taxable and tax-exempt bond markets both returned more than 1% in January, their best monthly result of the half year. And as negative interest rates became more common in Europe and Japan during the period, international buyers sought the still positive yields on U.S. bonds—both taxable and tax-exempt. In addition, municipal bonds benefited from favorable supply-and-demand trends. Nationwide, the dollar volume of munis issued during the fiscal half year was lower than during the year-earlier period. And demand was robust, not only for a safe harbor. The higher yields offered on longer-term bonds attracted investors—especially amid a subdued outlook for inflation (with oil prices still relatively low) and muted expectations of further rate hikes. (Although rising rates can hurt bond prices in the near term, they can offer long-term upside, as explained in the box on page 5.) California muni bonds were lifted by this generally rising tide and by the state’s relative fiscal stability. Strong demand persisted, and new-money bond issuance was tempered. The return of the California Long-Term Fund, with its longer-maturity holdings, was more than a percentage point ahead of that of the California Intermediate-Term Fund, although the latter also tilts toward longer-term bonds. The funds’ advisor, Vanguard Fixed Income Group, continued pursuing a similar strategy for both funds. It generally underweighted the shorter end of the maturity spectrum, where interest rates rose (and future hikes were on the table), and favored higher-yielding bonds with somewhat lower, but still investment-grade, credit ratings. This strategy was successful, as it was in the previous fiscal year. None of the California funds had any exposure to bonds issued from Puerto Rico, whose debt relief negotiations are ongoing. (Because the commonwealth’s bonds are exempt from federal, state, and local income tax, they often appear in state and national muni bond funds.) For more about the funds’ strategy and performance, please see the Advisor’s Report that follows this letter. 6 Consider rebalancing to manage your risk After you’ve created an investment portfolio—with a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance—what next? As stocks and bonds rise or fall over time, and that portfolio drifts from its original asset allocation, you should consider rebalancing back to your targets. Just one year of outsized returns can throw your allocation out of whack. Take, for example, a year like 2013, when the broad U.S. stock market returned nearly 34% and the broad taxable bond market declined. A hypothetical simple portfolio that tracked the broad U.S. market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing means shifting assets away from areas that have performed well toward those that have fallen behind, to restore the portfolio’s original asset allocation. That isn’t easy or intuitive, but it helps manage risk, because over time, riskier assets tend to grow faster. (For more on this, see Best Practices for Portfolio Rebalancing , at vanguard.com/research.) You might consider, for example, monitoring your portfolio annually or semiannually and rebalancing when your allocations shift about 5 percentage points from their targets. And be aware of the tax implications. Keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2016 7 Your Fund’s Performance at a Glance November 30, 2015, Through May 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.79 $12.00 $0.157 $0.000 Admiral Shares 11.79 12.00 0.161 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $12.12 $12.43 $0.208 $0.000 Admiral Shares 12.12 12.43 0.213 0.000 8 Advisor’s Report For the six months ended May 31, 2016, Vanguard California Tax-Exempt Money Market Fund returned 0.04%; the average return of peer funds was 0.02%. Vanguard California Intermediate-Term Tax-Exempt Fund returned 3.12% for Investor Shares and 3.16% for Admiral Shares; Vanguard California Long-Term Tax-Exempt Fund returned 4.30% for Investor Shares and 4.34% for Admiral Shares. Both funds outperformed their state-specific benchmarks and the average return of their peers. The Barclays California Municipal Bond Index was in line with the broad national municipal market (as represented by the Barclays Municipal Bond Index). The investment environment As the funds’ fiscal year began, the market expected the Federal Reserve to increase interest rates for the first time in nearly a decade. It did so two weeks later, raising the federal funds target range by a quarter percentage point, to 0.25%–0.5%. The Fed cited considerable improvement in labor market conditions and reasonable confidence that inflation would rise over the medium term to the Fed’s 2% objective. Future rate hikes were expected to be gradual, and the Fed reaffirmed its data-dependent stance. A global growth scare and steep declines in commodity prices early in 2016, however, ran contrary to expectations and triggered Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2015 2016 2 years 0.72% 0.72% 5 years 1.26 1.09 10 years 2.02 1.66 30 years 2.96 2.45 Source: Vanguard. 9 a large risk-off move in global financial markets. The Fed began to sound less eager to raise rates as it evaluated how deteriorating economic conditions abroad might impede the United States from reaching the central bank’s employment and inflation targets. Market expectations adjusted down from four rate hikes in 2016 to two. The U.S. economy grew 1.4% in the fourth quarter of 2015, bringing growth for the calendar year to 2.4%. In 2016, for the third consecutive year, the economy got off to a weak start—this time with 0.8% growth in the first quarter. The still strong U.S. dollar, combined with weaker global economic and financial conditions overall, is believed to be behind the slowdown. But we expect growth to return to about 2% over the coming year. The employment picture also weakened this spring. After increasing from December through March at an average rate of well over 200,000 jobs per month, nonfarm payrolls grew by about 123,000 in April and only 38,000 in May. As the supply of job-seekers shrank, the national unemployment rate fell to 4.7% in May. Inflation stayed fairly steady, with core inflation year-over-year rising at a 2.0% rate last November and 2.2% in May. As negative interest rates spread across Europe, and with the Bank of Japan surprising markets in late January by introducing a negative-rate policy for certain deposits, U.S. bonds fared well. Investors also sought higher-quality bonds as a safe harbor from stock market volatility. For the six months, the broad U.S. taxable bond market returned 3.12% and the Barclays U.S. Treasury Index returned 2.92%. Treasury yields generally rose in anticipation of the Fed’s December rate increase, closing out that month above November levels. Except for the shortest maturities, yields then fell as prospects for global growth and inflation dimmed. With short-term rates inching up, the yield curve (or the difference between the yield of the 30-year and 1-year Treasuries) flattened. At the end of May, the yield of the benchmark 10-year Treasury note stood at 1.85%, down from 2.22% at the end of November. The Barclays Municipal Bond Index returned 3.42% for the period—half a percentage point more than the broad Treasury index. Some of the most notable outperformance came from long-term munis. Munis’ strength came in part from robust demand; in 2016, municipal bond funds industrywide have experienced net cash inflows every week through May. Improving credit quality across much of the municipal market boosted demand. Lighter supply also helped: nationwide, tax-exempt bond issuance for the first five months of 2016 was nearly 8% below the year-earlier level. In contrast, issuance increased in California. Much of the supply in the state consisted of refundings, as issuers continued to take advantage of favorable market conditions to lower debt service costs. 10 In mid-June, after the close of the reporting period, the California State Legislature approved a budget for fiscal 2017, which begins July 1. This marks the sixth consecutive on-time budget approval, after many earlier years of late passage. In addition to fiscal discipline, California’s financial situation has continued to improve, driven in part by improving state and national economic conditions and a voter-approved tax hike that took effect in 2013. Although revenues dipped below forecasts, the state did not need to issue revenue anticipation notes in fiscal 2016 (for the first time in more than a decade) and does not expect to do so for the new fiscal year. With drought conditions easing somewhat, thanks to El Niño storms, mandatory statewide restrictions imposed last year on urban water use were suspended in May. We continue, however, to monitor the drought’s impact. Management of the funds In both bond funds, we maintained our strategy of favoring longer maturities, which again proved rewarding. For example, in the Intermediate-Term Fund, our sizable stake in bonds maturing in 10–20 years boosted our performance over the benchmark—which is made up of bonds maturing in 10 years or less. We did begin to pull back to a more neutral stance as valuations at the short end of the yield curve normalized and expectations for a slower Fed rate-hike cycle grew. We still favored some lower-rated (but still investment-grade) bonds, which helped as investors kept reaching for yield. Favoring sectors that tend to offer wider credit spreads, including hospital and university revenue bonds, also helped. Our holdings of local general obligation bonds also performed well; because the state’s GO bonds are heavily represented in the funds’ benchmarks, we consistently underweight them to help ensure proper diversification, investing instead in state GOs and other bonds. And, although California terminated its redevelopment agencies some years ago, they continue to exist to service their bonds—which we have been purchasing and which have performed well for us. We continued to overweight premium callable bonds, which outperformed. They will remain a core strategy for us, as they would provide some protection to the funds if rates were to rise sharply. A look ahead Interest rates are likely to remain range- bound for some time, with the U.S. growth pace setting a floor on how low they can go and weakness in the global economy capping how high they can rise. Given that future Fed hikes depend on economic data at home and abroad, rate volatility may remain elevated. The above-average liquidity in our California funds should position us to take advantage of any buying opportunities that arise from such dislocation. 11 The Fed left rates unchanged at its May meeting and seems on track to continue tightening at a much slower pace than in previous cycles. That slower pace and possibly a lower terminal short-term interest rate would most likely keep municipal rates below what we’ve seen over the past ten to 15 years. We are starting the second half of the fiscal year more neutral on duration and yield-curve positioning but will make tactical adjustments as seasonal opportunities arise. On the money market front, as previously reported, we plan to designate the California Tax-Exempt Money Market Fund as a retail fund, along with all our national and state-specific tax-exempt money market funds—giving investors continued access to these stable-value offerings. As always, our experienced team of portfolio managers, traders, and credit analysts will seek to add value to the portfolios through security selection by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Group John M. Carbone, Principal, Portfolio Manager James M. D’Arcy, CFA, Portfolio Manager Adam Ferguson, CFA, Portfolio Manager Vanguard Fixed Income Group June 20, 2016 12 California Tax-Exempt Money Market Fund Fund Profile As of May 31, 2016 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.25% Average Weighted Maturity 13 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2016, the annualized expense ratio was 0.10%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the annualized six-month expense ratio was 0.16%. 13 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2005, Through May 31, 2016 CA Tax-Exempt Money Funds Fiscal Year Total Returns Total Returns 2006 3.24% 2.78% 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.00 2016 0.04 0.02 7-day SEC yield (5/31/2016): 0.25% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2016, performance data reflect the six months ended May 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.01% 0.02% 0.86% See Financial Highlights for dividend information. 14 California Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.5%) California (101.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.400% 6/7/16 LOC 21,700 21,700 ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.400% 6/7/16 LOC 7,000 7,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.400% 6/7/16 LOC 23,300 23,300 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.400% 6/7/16 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.430% 6/7/16 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.420% 6/7/16 4,910 4,910 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.430% 6/7/16 3,700 3,700 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.380% 6/7/16 LOC 11,000 11,000 California Community Development Revenue VRDO 0.360% 6/7/16 LOC 2,200 2,200 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.420% 6/7/16 4,100 4,100 California Department of Water Resources Water System Revenue CP 0.430% 6/15/16 20,249 20,249 1 California Educational Facilities Authority Revenue (California Institute of Technology) TOB VRDO 0.440% 6/7/16 3,365 3,365 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.390% 6/7/16 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.500% 8/3/16 33,050 33,050 California Educational Facilities Authority Revenue (Stanford University) CP 0.210% 7/6/16 15,000 15,000 15 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Educational Facilities Authority Revenue (Stanford University) CP 0.470% 9/6/16 23,000 23,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.470% 9/6/16 1,200 1,200 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.420% 6/7/16 8,000 8,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.440% 6/7/16 3,000 3,000 1 California Educational Facilities Authority Revenue (Stanford University) VRDO 0.370% 6/7/16 1,000 1,000 1 California Educational Facilities Authority Revenue (Stanford University) VRDO 0.370% 6/7/16 4,800 4,800 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.400% 6/7/16 LOC 11,050 11,050 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.440% 6/7/16 14,800 14,800 California GO 5.000% 10/1/16 1,200 1,218 California GO CP 0.490% 7/28/16 LOC 6,200 6,200 California GO VRDO 0.260% 6/1/16 LOC 16,485 16,485 California GO VRDO 0.270% 6/1/16 LOC 7,150 7,150 California GO VRDO 0.370% 6/7/16 LOC 15,000 15,000 California GO VRDO 0.380% 6/7/16 LOC 13,470 13,470 California GO VRDO 0.380% 6/7/16 LOC 2,400 2,400 California GO VRDO 0.380% 6/7/16 LOC 17,100 17,100 California GO VRDO 0.380% 6/7/16 LOC 10,500 10,500 California GO VRDO 0.380% 6/7/16 LOC 10,000 10,000 California GO VRDO 0.390% 6/7/16 LOC 20,000 20,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.310% 6/1/16 LOC 15,850 15,850 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.360% 6/7/16 LOC 33,850 33,850 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.380% 6/7/16 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.390% 6/7/16 LOC 8,325 8,325 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.390% 6/7/16 LOC 16,445 16,445 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) TOB VRDO 0.440% 6/7/16 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) TOB VRDO 0.500% 6/7/16 7,055 7,055 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) TOB VRDO 0.500% 6/7/16 6,150 6,150 2 California Health Facilities Financing Authority Revenue (Memorial Health Services) PUT 0.600% 12/27/16 36,000 36,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.390% 6/7/16 12,000 12,000 16 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.390% 6/7/16 47,000 47,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.360% 6/7/16 LOC 3,250 3,250 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.360% 6/7/16 LOC 5,485 5,485 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.370% 6/7/16 LOC 8,000 8,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.390% 6/7/16 LOC 21,795 21,795 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.430% 6/7/16 20,610 20,610 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.430% 6/7/16 13,700 13,700 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.440% 6/7/16 3,750 3,750 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.440% 6/7/16 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.440% 6/7/16 9,375 9,375 California Housing Finance Agency Home Mortgage Revenue VRDO 0.400% 6/7/16 LOC 3,785 3,785 California Housing Finance Agency Home Mortgage Revenue VRDO 0.400% 6/7/16 LOC 3,030 3,030 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.260% 6/1/16 LOC 8,425 8,425 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.260% 6/1/16 LOC 17,150 17,150 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.260% 6/1/16 LOC 12,700 12,700 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.340% 6/1/16 LOC 9,100 9,100 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.450% 6/7/16 LOC 4,100 4,100 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.280% 6/1/16 12,200 12,200 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.330% 6/1/16 LOC 4,160 4,160 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.350% 6/1/16 LOC 8,100 8,100 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.350% 6/1/16 LOC 20,300 20,300 California School Cash Reserve Program Authority Revenue 2.000% 6/30/16 6,650 6,659 California School Cash Reserve Program Authority Revenue 2.000% 6/30/16 13,725 13,743 17 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 California State University Systemwide Revenue TOB VRDO 0.430% 6/7/16 7,160 7,160 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.430% 6/7/16 LOC 11,205 11,205 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.380% 6/7/16 LOC 20,715 20,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.420% 6/7/16 LOC 11,900 11,900 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.280% 6/1/16 3,650 3,650 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.390% 6/7/16 LOC 34,300 34,300 California Statewide Communities Development Authority Revenue (John Muir Health) VRDO 0.300% 6/1/16 LOC 3,300 3,300 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.450% 7/6/16 1,500 1,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.350% 6/7/16 3,810 3,810 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.350% 6/7/16 1,000 1,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.360% 6/7/16 3,000 3,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.360% 6/7/16 1,200 1,200 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.360% 6/7/16 13,110 13,110 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.360% 6/7/16 35,560 35,560 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.360% 6/7/16 16,635 16,635 California Statewide Communities Development Authority Revenue (Scripps Health) VRDO 0.370% 6/7/16 LOC 8,000 8,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.430% 6/7/16 5,770 5,770 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.440% 6/7/16 6,230 6,230 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.420% 6/7/16 2,175 2,175 1 Cerritos CA Community College District GO TOB VRDO 0.450% 6/7/16 7,845 7,845 Chino Basin Regional Financing Authority California Revenue (Inland Empire Utilities Agency) VRDO 0.390% 6/7/16 LOC 7,045 7,045 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.420% 6/7/16 LOC 27,940 27,940 Contra Costa CA Municipal Water District Revenue 4.000% 10/1/16 3,715 3,758 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.550% 2/12/17 11,000 11,000 18 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Cupertino CA Union School District GO TOB VRDO 0.430% 6/7/16 4,400 4,400 1 Desert CA Community College District GO TOB VRDO 0.420% 6/7/16 6,000 6,000 1 Desert CA Community College District GO TOB VRDO 0.450% 6/7/16 7,840 7,840 East Bay CA Municipal Utility District Water System Revenue CP 0.100% 6/1/16 10,000 10,000 East Bay CA Municipal Utility District Water System Revenue CP 0.440% 6/3/16 5,000 5,000 East Bay CA Municipal Utility District Water System Revenue CP 0.410% 6/15/16 10,000 10,000 East Bay CA Municipal Utility District Water System Revenue CP 0.430% 7/5/16 28,000 28,000 East Bay CA Municipal Utility District Water System Revenue CP 0.430% 7/7/16 10,700 10,700 East Bay CA Municipal Utility District Water System Revenue CP 0.440% 8/1/16 10,000 10,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.400% 6/7/16 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.430% 6/7/16 1,595 1,595 3 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.450% 7/11/16 15,700 15,700 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.310% 6/1/16 20,275 20,275 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.380% 6/7/16 18,700 18,700 Elsinore Valley CA Municipal Water District COP VRDO 0.370% 6/7/16 LOC 9,900 9,900 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.440% 6/7/16 LOC 9,300 9,300 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.430% 6/7/16 LOC 4,250 4,250 Evergreen CA School District Election GO 2.000% 8/1/16 2,250 2,256 Fremont CA COP VRDO 0.390% 6/7/16 LOC 13,980 13,980 Fremont CA COP VRDO 0.390% 6/7/16 LOC 7,740 7,740 Fremont CA COP VRDO 0.390% 6/7/16 LOC 26,165 26,165 Fresno CA Unified School District GO 2.000% 8/1/16 1,145 1,148 Irvine CA Assessment District No. 00-18 Improvement Revenue VRDO 0.300% 6/1/16 LOC 2,600 2,600 Irvine CA Assessment District No. 94-13 Improvement Revenue (Oak Creek) VRDO 0.300% 6/1/16 LOC 8,435 8,435 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.300% 6/1/16 LOC 9,700 9,700 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.300% 6/1/16 LOC 3,978 3,978 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.300% 6/1/16 LOC 4,992 4,992 3 Irvine CA Ranch Water District Revenue PUT 0.480% 3/17/17 4,400 4,400 3 Irvine CA Ranch Water District Revenue PUT 0.480% 3/17/17 8,300 8,300 Irvine CA Ranch Water District Revenue VRDO 0.310% 6/1/16 LOC 21,550 21,550 19 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.300% 6/1/16 LOC 1,800 1,800 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.310% 6/1/16 LOC 15,816 15,816 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.310% 6/1/16 LOC 13,175 13,175 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.310% 6/1/16 LOC 14,800 14,800 LA CAP CP 0.410% 6/23/16 LOC 16,000 16,000 LA CAP CP 0.450% 7/8/16 LOC 7,290 7,290 Livermore CA Redevelopment Agency Multi-Family Housing Revenue (Richards Manor) VRDO 0.430% 6/7/16 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.420% 6/7/16 4,000 4,000 1 Los Angeles CA Community College District GO TOB VRDO 0.440% 6/7/16 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.410% 6/7/16 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.410% 6/7/16 4,700 4,700 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.430% 6/7/16 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.430% 6/7/16 3,700 3,700 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.440% 6/7/16 2,500 2,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.460% 6/7/16 5,020 5,020 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.460% 6/7/16 6,665 6,665 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.460% 6/7/16 7,545 7,545 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.480% 6/7/16 18,885 18,885 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.480% 6/7/16 7,980 7,980 Los Angeles CA Department of Water & Power Revenue 4.000% 7/1/16 7,050 7,072 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.420% 6/7/16 6,200 6,200 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.420% 6/7/16 1,150 1,150 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.420% 6/7/16 13,375 13,375 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.430% 6/7/16 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.440% 6/7/16 10,900 10,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.270% 6/1/16 3,800 3,800 20 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue VRDO 0.280% 6/1/16 33,900 33,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.280% 6/1/16 10,000 10,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.360% 6/7/16 10,300 10,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.360% 6/7/16 25,200 25,200 Los Angeles CA Department of Water & Power Revenue VRDO 0.370% 6/7/16 28,550 28,550 Los Angeles CA Department of Water & Power Revenue VRDO 0.370% 6/7/16 18,600 18,600 Los Angeles CA Department of Water & Power Revenue VRDO 0.380% 6/7/16 14,000 14,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.390% 6/7/16 4,200 4,200 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.430% 6/7/16 8,150 8,150 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.480% 6/7/16 2,220 2,220 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.440% 6/7/16 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.450% 6/7/16 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.460% 6/1/16 LOC 5,000 5,000 Los Angeles CA Unified School District GO 3.000% 7/1/16 2,000 2,005 Los Angeles CA Unified School District GO 4.000% 7/1/16 3,750 3,761 Los Angeles CA Unified School District GO 4.750% 7/1/16 (Prere.) 6,340 6,363 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 3,000 3,011 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 1,000 1,004 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 2,205 2,214 1 Los Angeles CA Unified School District GO TOB VRDO 0.430% 6/7/16 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.430% 6/7/16 9,995 9,995 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.430% 6/7/16 7,500 7,500 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.420% 6/7/16 LOC 6,325 6,325 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 6/1/16 7,500 7,500 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 6/1/16 5,500 5,500 1 Los Angeles County CA Unified School District GO TOB VRDO 0.430% 6/7/16 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.300% 6/1/16 LOC 12,515 12,515 Metropolitan Water District of Southern California Revenue VRDO 0.290% 6/1/16 11,900 11,900 Metropolitan Water District of Southern California Revenue VRDO 0.360% 6/7/16 34,645 34,645 Metropolitan Water District of Southern California Revenue VRDO 0.360% 6/7/16 17,200 17,200 21 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Metropolitan Water District of Southern California Revenue VRDO 0.360% 6/7/16 24,450 24,450 Metropolitan Water District of Southern California Revenue VRDO 0.380% 6/7/16 14,775 14,775 Modesto CA Water Revenue VRDO 0.390% 6/7/16 LOC 10,260 10,260 1 Mountain View-Whisman CA School District GO TOB VRDO 0.420% 6/7/16 4,800 4,800 1 Nuveen California AMT-Free Municipal Income Fund VRDP VRDO 0.480% 6/7/16 LOC 16,200 16,200 1 Nuveen California Dividend Advantage Municipal Fund 2 VRDP VRDO 0.510% 6/7/16 LOC 30,000 30,000 1 Nuveen California Dividend Advantage Municipal Fund 3 VRDP VRDO 0.520% 6/7/16 LOC 78,900 78,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.510% 6/7/16 LOC 12,000 12,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.520% 6/7/16 LOC 24,000 24,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.520% 6/7/16 LOC 20,800 20,800 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.520% 6/7/16 LOC 41,600 41,600 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.520% 6/7/16 LOC 40,900 40,900 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.460% 6/7/16 LOC 39,500 39,500 Orange County CA Apartment Development Revenue VRDO 0.400% 6/7/16 LOC 9,550 9,550 Palo Alto CA Unified School District GO 4.000% 8/1/16 11,000 11,065 1 Peralta CA Community College District Revenue TOB VRDO 0.440% 6/7/16 19,645 19,645 1 Regents of the University of California Revenue TOB VRDO 0.410% 6/7/16 5,125 5,125 1 Regents of the University of California Revenue TOB VRDO 0.430% 6/7/16 3,495 3,495 1 Regents of the University of California Revenue TOB VRDO 0.430% 6/7/16 6,000 6,000 1 Regents of the University of California Revenue TOB VRDO 0.440% 6/7/16 4,377 4,377 Riverside CA COP VRDO 0.400% 6/7/16 LOC 26,400 26,400 Riverside CA Electric Revenue VRDO 0.390% 6/7/16 LOC 40,475 40,475 Riverside County CA Revenue (Teeter) 2.000% 10/12/16 10,000 10,052 Riverside County CA Transportation Commission Sales Tax Revenue CP 0.440% 7/7/16 LOC 4,000 4,000 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.370% 6/7/16 18,800 18,800 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.370% 6/7/16 1,300 1,300 Sacramento CA Municipal Utility District Revenue CP 0.400% 6/1/16 LOC 20,000 20,000 Sacramento CA Municipal Utility District Revenue CP 0.500% 6/1/16 LOC 15,000 15,000 Sacramento CA Municipal Utility District Revenue VRDO 0.390% 6/7/16 LOC 1,960 1,960 22 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Sacramento CA Municipal Utility District Revenue VRDO 0.400% 6/7/16 LOC 13,700 13,700 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.390% 6/7/16 86,400 86,400 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.420% 6/7/16 LOC 9,800 9,800 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.450% 6/7/16 LOC 12,300 12,300 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,000 5,000 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 2,500 2,500 1 San Bernardino CA Community College District GO TOB VRDO 0.420% 6/7/16 4,620 4,620 1 San Bernardino County CA Transportation Authority Revenue TOB VRDO 0.430% 6/7/16 12,100 12,100 1 San Diego CA Community College District GO TOB VRDO 0.400% 6/7/16 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.450% 6/7/16 3,290 3,290 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.420% 6/7/16 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.420% 6/7/16 LOC 20,440 20,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.430% 6/7/16 4,210 4,210 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB VRDO 0.430% 6/7/16 4,445 4,445 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.370% 6/7/16 14,745 14,745 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.380% 6/7/16 64,230 64,230 San Diego County CA Water Authority Revenue 5.000% 7/1/16 14,265 14,265 San Diego County CA Water Authority Revenue (Extendible) CP 0.450% 2/5/17 7,500 7,500 San Diego County CA Water Authority Revenue (Extendible) CP 0.550% 2/6/17 12,500 12,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.420% 6/7/16 10,100 10,100 San Diego County CA Water Authority Revenue CP 0.500% 6/1/16 2,500 2,500 San Diego County CA Water Authority Revenue CP 0.420% 6/22/16 10,000 10,000 San Diego County CA Water Authority Revenue CP 0.460% 7/12/16 5,000 5,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.430% 6/7/16 9,900 9,900 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.430% 6/7/16 3,335 3,335 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/16 3,700 3,707 23 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.380% 6/7/16 LOC 10,185 10,185 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.390% 6/7/16 LOC 40,255 40,255 San Francisco CA City & County GO 2.000% 6/15/16 10,000 10,007 San Francisco CA City & County International Airport Revenue CP 0.520% 9/7/16 LOC 10,000 10,000 San Francisco CA City & County International Airport Revenue VRDO 0.360% 6/7/16 LOC 6,500 6,500 San Francisco CA City & County International Airport Revenue VRDO 0.380% 6/7/16 LOC 24,700 24,700 San Francisco CA City & County Public Utilities Commission Sewer Revenue CP 0.440% 6/22/16 10,000 10,000 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.430% 6/7/16 20,000 20,000 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.410% 6/7/16 LOC 55,100 55,100 1 San Joaquin Delta CA Community College District GO TOB VRDO 0.500% 6/7/16 4,835 4,835 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.420% 6/7/16 LOC 15,600 15,600 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.450% 6/7/16 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.420% 6/7/16 6,000 6,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.460% 6/7/16 7,310 7,310 1 Santa Monica CA Community College District GO TOB VRDO 0.420% 6/7/16 1,200 1,200 Santa Monica-Malibu CA Unified School District GO 2.000% 7/1/16 3,860 3,865 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.360% 6/7/16 LOC 3,500 3,500 Southern California Public Power Authority Revenue VRDO 0.380% 6/7/16 LOC 22,600 22,600 1 Sweetwater CA Unified School District GO TOB VRDO 0.430% 6/7/16 (13) 2,845 2,845 Turlock CA Irrigation District Revenue CP 0.440% 6/8/16 LOC 6,000 6,000 1 University of California Revenue TOB VRDO 0.430% 6/7/16 3,400 3,400 1 University of California Revenue TOB VRDO 0.430% 6/7/16 3,040 3,040 University of California Revenue VRDO 0.360% 6/7/16 9,000 9,000 University of California Revenue VRDO 0.390% 6/7/16 104,250 104,250 West Valley-Mission CA Community College District GO 5.000% 8/1/16 (Prere.) 1,435 1,446 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.390% 6/7/16 LOC 31,775 31,775 Westlands CA Water District COP VRDO 0.410% 6/7/16 LOC 20,795 20,795 Total Tax-Exempt Municipal Bonds (Cost $3,272,541) 3,272,541 24 California Tax-Exempt Money Market Fund Amount ($000) Other Assets and Liabilities (-1.5%) Other Assets Investment in Vanguard 267 Receivables for Investment Securities Sold 1,495 Receivables for Accrued Income 3,071 Receivables for Capital Shares Issued 9,821 Other Assets 6,828 Total Other Assets Liabilities Payables for Investment Securities Purchased (56,490) Payables for Capital Shares Redeemed (6,683) Payables for Distributions (28) Payables to Vanguard (7,018) Total Liabilities Net Assets (100%) Applicable to 3,223,033,130 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At May 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 3,223,669 Undistributed Net Investment Income 3 Accumulated Net Realized Gains 132 Net Assets • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, the aggregate value of these securities was $751,352,000, representing 23.3% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 25 California Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT—Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 26 California Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2016 ($000) Investment Income Income Interest 3,093 Total Income 3,093 Expenses The Vanguard Group—Note B Investment Advisory Services 361 Management and Administrative 1,797 Marketing and Distribution 469 Custodian Fees 19 Shareholders’ Reports 20 Trustees’ Fees and Expenses 1 Total Expenses 2,667 Expense Reduction—Note B (1,001) Net Expenses 1,666 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 27 California Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,427 346 Realized Net Gain (Loss) 136 (6) Net Increase (Decrease) in Net Assets Resulting from Operations 1,563 340 Distributions Net Investment Income (1,424) (346) Realized Capital Gain — — Total Distributions (1,424) (346) Capital Share Transactions (at $1.00 per share) Issued 1,067,333 2,229,455 Issued in Lieu of Cash Distributions 1,341 331 Redeemed (1,235,633) (2,424,734) Net Increase (Decrease) from Capital Share Transactions (166,959) (194,948) Total Increase (Decrease) (166,820) (194,954) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $3,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 28 California Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2016 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0004 .0001 .0001 .0001 .0003 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0004 .0001 .0001 .0001 .0003 .001 Distributions Dividends from Net Investment Income (.0004) (.0001) (.0001) (.0001) (.0003) (.001) Distributions from Realized Capital Gains — Total Distributions (.0004) (.0001) (.0001) (.0001) (.0003) (.001) Net Asset Value, End of Period Total Return 1 0.04% 0.01% 0.01% 0.01% 0.03% 0.07% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,224 $3,391 $3,586 $3,872 $3,813 $4,131 Ratio of Expenses to Average Net Assets 2 0.10% 0.06% 0.07% 0.11% 0.15% 0.16% Ratio of Net Investment Income to Average Net Assets 0.09% 0.01% 0.01% 0.01% 0.03% 0.07% The expense ratio and net investment income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16%, 0.16%, 0.16%, 0.16%, 0.16%, and 0.17%. See Note B in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 29 California Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard California Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2012–2015), and for the period ended May 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at May 31, 2016, or at any time during the period then ended. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. 30 California Tax-Exempt Money Market Fund Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At May 31, 2016, the fund had contributed to Vanguard capital in the amount of $267,000, representing 0.01% of the fund’s net assets and 0.11% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield in order to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2016, Vanguard’s expenses were reduced by $1,001,000 (an effective annual rate of 0.06% of the fund’s average net assets); the fund is not obligated to repay this amount to Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
